DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-20 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts the amendments received on 01/04/2021. The Applicant’s claims 1-20 remain pending. The Applicant amends claims 1, 8, 11, and 18. 

Response to Arguments
The Applicant’s arguments filed on 01/04/2019, have been considered by the Examiner. The Examiner below proceeds with a bona fide attempt to properly respond to each argument raised by the Applicant. 
On page 7 (and on page 9) of the Arguments/Remarks, the Applicant asserts that “Kumagai, Okude, and Zhenbang, taken individually or combined, fail to teach or suggest a traffic information service apparatus/method of the presently claimed invention including predicting a traffic situation of a road section associated with each target area based on the number of the route search request information including the 
The Examiner respectfully disagrees. The Examiner finds Kumagai in combination with Okude teach all the limitations of claims 1 and 11. For instance, the Examiner finds Okude teaches an apparatus which selects various target areas (e.g., various routes) based on received positioning data and/or current or previous search requests, for example the target areas can be populated in advance based on previous searches (Okude, Paragraphs 0060 and 0064-0075 and Figure 10). In other words, Okude teaches determining received positioning data of the vehicle and can determine a plurality of traffic situations based on the location of the vehicle and/or current or previous search requests (Okude, Paragraphs 0060 and 0064-0075 and Figure 10).
As a result, the Examiner finds Okude teaches the Applicant’s above assertion of “a traffic information service apparatus/method of the presently claimed invention including predicting a traffic situation of a road section associated with each target area based on the number of the route search request information including the positioning data for each target area; and providing traffic situation prediction information.” 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai et al. U.S. P.G. Publication 2009/0070025 (hereinafter, Kumagai), in view of in view of Okude et al. U.S. P.G. Publication 2006/0287818 (hereinafter, Okude).
Regarding Claim 1, Kumagai teaches a traffic information service apparatus comprising: 
-a communication device configured to receive positioning data transmitted from at least one of a vehicle terminal … (communication network and information center to receive data from vehicles, which includes a vehicle terminal, Kumagai, Paragraphs 0023-0024 and Figure 2)
-a processor connected to the communication device (processing unit, Kumagai, Paragraph 0025) and configured to: …
-provide traffic situation prediction information (traffic prediction based on traffic data collected (e.g., vehicle data), wherein based on the data a prediction of the traffic situation can be given, Kumagai, Paragraphs 0008-0009 and 0023-0027).
a user terminal; identify a number of route search request information including the positioning data for each target area based on the received positioning data; predict a traffic situation of a road section associated with each target area based on the number of the route search request information including the positioning data for each target area.
Okude teaches an apparatus a user interface (Okude, Paragraphs 0040 and 0084 and Figure 1). Moreover, Okude teaches an apparatus which selects various target areas (e.g., various routes) based on received positioning data and/or current or previous search requests, for example the target areas can be populated in advance based on previous searches (Okude, Paragraphs 0060 and 0064-0075 and Figure 10). In other words, Okude teaches determining received positioning data of the vehicle and can determine a plurality of traffic situations based on the location of the vehicle and/or current or previous search requests (Okude, Paragraphs 0060 and 0064-0075 and Figure 10).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the apparatus of Kumagai to include a user terminal; identify a number of route search request information including the positioning data for each target area based on the received positioning data; predict a traffic situation of a road section associated with each target area based on the number of the route search request information including the positioning data for each target area as taught by Okude.
(Okude, Paragraphs 0004-0008).
Regarding Claim 2, Kumagai, as modified, teaches the traffic information service apparatus of claim 1.
	Kumagai does not teach the apparatus to include the processor is configured to select each target area in advance based on origin destination data included in a route search request message transmitted from the vehicles.
	Okude teaches an apparatus which selects various target areas (e.g., various routes) based on search requests, wherein the target areas can be populated in advance based on previous searches (Okude, Paragraph 0060 and Figure 10).  
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the apparatus of Kumagai to include the processor is configured to select each target area in advance based on origin destination data included in a route search request message transmitted from the vehicles as taught by Okude.
	It would have been obvious because selecting target areas in advance (i.e., target areas being various routes) based on search requests allows for an end user to avoid traffic congestion (Okude, Paragraphs 0004-0008).
Regarding Claim 3, Kumagai, as modified, teaches the traffic information service apparatus of claim 1, wherein the road section associated with each target area is a road section (road section within a target area is a road section, Kumagai, Paragraph 0023), in which a congestion occurrence frequency is equal to or greater (congestion patterns are analyzed, if greater than normal a thick line is displayed, while at or below average congestion, Kumagai, Paragraphs 0032 and 0036 and Figure 10).
Regarding Claim 4, Kumagai, as modified, teaches the traffic information service apparatus of claim 3, wherein the processor is configured to predict a time of congestion … of the road section associated with each target area using a congestion prediction model (traffic prediction provides a time to travel through congestion, Kumagai, Paragraph 0024).
	Kumagai does not teach the apparatus to include an average vehicle speed.
Okude teaches an apparatus wherein the average vehicle speed of a vehicle in a road section is predicted (Okude, Paragraphs 0051-0053 and Figure 6).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the apparatus of Kumagai to include an average vehicle speed as taught by Okude.
It would have been obvious because predicting the average speed allows for an end user to re-route to avoid traffic congestion (Okude, Paragraphs 0004-0008 and 0051-0053).
Regarding Claim 8, Kumagai, as modified, teaches the traffic information service apparatus of claim 1.
	Kumagai does not teach the apparatus to include the processor is configured to provide a congestion notification to the user terminal located in each target area mapped with the traffic situation prediction information.
(Okude, Paragraphs 0039-0040). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the apparatus of Kumagai to include the processor is configured to provide a congestion notification to a user terminal located in each target area mapped with the traffic situation prediction information as taught by Okude.
It would have been obvious because displaying traffic information allows for an end user to re-route to avoid traffic congestion (Okude, Paragraphs 0004-0008 and 0051-0053).
Regarding Claim 9, Kumagai, as modified, teaches the traffic information service apparatus of claim 8.
	Kumagai does not teach the apparatus to include the processor is configured to generate the congestion notification in a form of at least one of visual information, tactile information, or auditory information.
	Okude teaches an apparatus wherein the traffic information and prediction (i.e., congestion notification) is displayed on a user terminal for the target area and can notifiy the driver (e.g., audio) (Okude, Paragraphs 0039-0040). 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the apparatus of Kumagai to include the processor is configured to generate the congestion notification in a form of at least one of visual information, tactile information, or auditory information as taught by Okude.
(Okude, Paragraphs 0004-0008 and 0051-0053).
Regarding Claim 10, Kumagai, as modified, teaches the traffic information service apparatus of claim 1, wherein the processor is configured to identify the number of the positioning data generated within a radius determined based on a location of a user who has applied for a congestion notification service (determine and identify the number of positioning data (i.e., vehicles and road sensors) within a target area (i.e., radius), Kumagai, Paragraphs 0025-0028 and Figure 3a).
Regarding Claim 11, Kumagai teaches a traffic information service method comprising: 
-receiving, by a processor (processing unit, Kumagai, Paragraph 0025), positioning data transmitted from at least one of a vehicle terminal … (communication network and information center to receive data from vehicles, which includes a vehicle terminal, Kumagai, Paragraphs 0023-0024 and Figure 2); …
-providing by the processor, a congestion notification service based on a result of 103105588.2 20predicting the traffic situation of the road section (traffic prediction based on traffic data collected (e.g., vehicle data), wherein based on the data a prediction of the traffic situation can be given, Kumagai, Paragraphs 0008-0009 and 0023-0027).
Kumagai does not teach the method to include a user terminal; identify a number of route search request information including the positioning data for each target area based on the received positioning data; predict a traffic situation of a road section associated with each target area based on the number of the route search request information including the positioning data for each target area.
Okude teaches an apparatus a user interface (Okude, Paragraphs 0040 and 0084 and Figure 1). Moreover, Okude teaches an apparatus which selects various target areas (e.g., various routes) based on received positioning data and/or current or previous search requests, for example the target areas can be populated in advance based on previous searches (Okude, Paragraphs 0060 and 0064-0075 and Figure 10). In other words, Okude teaches determining received positioning data of the vehicle and can determine a plurality of traffic situations based on the location of the vehicle and/or current or previous search requests (Okude, Paragraphs 0060 and 0064-0075 and Figure 10).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Kumagai to include a user terminal; identify a number of route search request information including the positioning data for each target area based on the received positioning data; predict a traffic situation of a road section associated with each target area based on the number of the route search request information including the positioning data for each target area as taught by Okude.
It would have been obvious because selecting target areas in advance (i.e., target areas being various routes) based on vehicle location and/or search requests allows for an end user to avoid traffic congestion (Okude, Paragraphs 0004-0008)
Regarding Claim 12, the Applicant’s claim has similar limitations to claim 2 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 2.
Regarding Claim 13, the Applicant’s claim has similar limitations to claim 3 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 3.
Regarding Claim 14, the Applicant’s claim has similar limitations to claim 4 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 4.
Regarding Claim 18, the Applicant’s claim has similar limitations to claim 8 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 8.
Regarding Claim 19, the Applicant’s claim has similar limitations to claim 9 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 9.
Regarding Claim 20, the Applicant’s claim has similar limitations to claim 10 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 10.

Claims 5, 7, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai et al. U.S. P.G. Publication 2009/0070025 (hereinafter, Kumagai), in view of Okude et al. U.S. P.G. Publication 2006/0287818 (hereinafter, Okude), in further view of Kerner et al. U.S. Patent 6,587,779 (hereinafter, Kerner)
Regarding Claim 5, Kumagai, as modified, teaches the traffic information service apparatus of claim 4.
	Kumagai does not teach the apparatus to include the processor is further configured to: analyze a correlation between the number of the positioning data generated for each target area and the average vehicle speed of the road section associated with each target area; and generate the congestion prediction model based on a result of analyzing the correlation.
	Kerner teaches analyzing the traffic data by dividing the average velocity by the number of positioning data (i.e., vehicles sending information) within a target area to determine / predict traffic flow (Kerner, Col. 4 Lines 3-16 and Col. 9 Lines 9-30).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the apparatus of Kumagai to include the processor is further configured to: analyze a correlation between the number of the positioning data generated for each target area and the average vehicle speed of the road section associated with each target area; and generate the congestion prediction model based on a result of analyzing the correlation as taught by Kerner.
It would have been obvious because detecting and predicting traffic flow allows for future actions to occur to help reduce traffic jams (Kerner, Col. 3 Line 56 to Col. 4 Line 15). 
Regarding Claim 7, Kumagai, as modified, teaches the traffic information service apparatus of claim 1, wherein the processor is configured to process the positioning data by accounting for a service user scale in each target area … (accounting for probe car data and road sensor within a target area (i.e., user scale), Kumagai, Paragraphs 0026-0035 and Figure 3a).
	Kumagai does not teach the apparatus to include a road size of a road section associated with each target area. 
	Kerner teaches accounting for the lanes of the road (i.e., road size) when determining traffic flow (Kerner, Col. 3 Lines 30-40 and Col. 4 Lines 35-45).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the apparatus of Kumagai to include a road size of a road section associated with each target area as taught by Kerner.
	It would have been obvious because calculating for the lanes of the road helps calculate the overall average flow of vehicles for a direction of the roadway (Kerner, Paragraph Col. 3 Lines 30-40 and Col. 4 Lines 35-45).   
Regarding Claim 15, the Applicant’s claim has similar limitations to claim 5 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 5.
Regarding Claim 17, the Applicant’s claim has similar limitations to claim 7 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 7.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai et al. U.S. P.G. Publication 2009/0070025 (hereinafter, Kumagai), in view of Okude et al. U.S. P.G. Publication 2006/0287818 (hereinafter, Okude), in further view of Zhenbang et al. CN106295874A (hereinafter, Zhenbang)
Regarding Claim 16, Kumagai, as modified, teaches the method of claim 14.
Kumagai does not teach the method to include [that] the congestion prediction model is constructed by an autoencoder and an artificial neural network, and wherein the processor extracts feature information from the positioning data using the autoencoder and utilizes the extracted feature information as input data of the artificial neural network.
Zhenbang teaches the use of an artificial neural network and an autoencoder to predict traffic flow (i.e., congestion prediction) (Zhenbang, Paragraphs 0024, 0125-0127, 0005 and Figure 2).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Kumagai to include the congestion prediction model is constructed by an autoencoder and an artificial neural network, and wherein the processor extracts feature information from the positioning data using the autoencoder and utilizes the extracted feature information as input data of the artificial neural network as taught by Zhenbang.
	It would have been obvious because predicting traffic flow and congestion allows for the ability to reduce environmental pollution and provide efficient and safe road access (Zhenbang, Paragraph 0004).
Regarding Claim 6, Kumagai, as modified, teaches the traffic information service apparatus of claim 5.
	Kumagai does not teach the apparatus to include the congestion prediction model is constructed by an autoencoder and an artificial neural network, and wherein the processor extracts feature information from the positioning data using the autoencoder and utilizes the extracted feature information as input data of the artificial neural network.
	Zhenbang teaches the use of an artificial neural network and an autoencoder to predict traffic flow (i.e., congestion prediction) (Zhenbang, Paragraphs 0024, 0125-0127, 0005 and Figure 2).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the apparatus of Kumagai to include the congestion prediction model is constructed by an autoencoder and an artificial neural network, and wherein the processor extracts feature information from the positioning data using the autoencoder and utilizes the extracted feature information as input data of the artificial neural network as taught by Zhenbang.
	It would have been obvious because predicting traffic flow and congestion allows for the ability to reduce environmental pollution and provide efficient and safe road access (Zhenbang, Paragraph 0004).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/A.J.C./Examiner, Art Unit 3667         

/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667